Citation Nr: 1335417	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the residuals of a gunshot wound to the mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of a fracture to the mandible has been manifested by a healed fracture with nondisabling scars, as well as missing teeth which can be restored by a suitable prosthesis.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fracture to the mandible have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800; 4.150, Diagnostic Code 9900-9915 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2010 and April 2010 letters, sent prior to the initial June 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file and has noted that there are no additional documents not already contained in the paper claims file.  Additionally, he was afforded VA examinations in May 2010 and June 2012 in order to adjudicate his increased rating claim.  In this regard, the Board finds that the VA examinations included sufficient findings and information to decide the Veteran's claim under the rating criteria.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Service connection for the residuals of a gunshot wound to the mandible was granted by an April 1946 rating decision.  A 10 percent rating was assigned for a scar of the chin due to a gunshot wound.  In July 1951, that rating was upheld and it was additionally noted that he was in receipt of a noncompensable rating under the diagnostic code contemplating fracture of the mandible.  In the June 2010 rating decision on appeal, it was clarified that the Veteran is rated under Diagnostic Code 7800 and 9999-9904.  Diagnostic Code 7800 refers to scars of the head, face, or neck.  The hyphenated diagnostic code in this case indicates an unlisted dental and oral condition, under Diagnostic Code 9999.  Diagnostic Code 9904 contemplates malunion of the mandible.  

Initially, the Board notes that dental disabilities are treated differently than other medical disabilities in the VA benefits system.  38 C.F.R. § 3.381 (2012).  As provided by VA regulations, some dental disabilities warrant service connection for compensation purposes, while others warrant service connection only for the purposes of treatment.  38 C.F.R. §§ 3.381(a), 17.161 (2012).  In this case, the Veteran stated on his current claim that he wished for his partial plate to be replaced.  That claim was granted for the purposes of treatment and over the course of a number of months, from April 2011 to July 2012, he received dental treatment with replacement of his dental prosthesis.  The claim on appeal arises from a June 2010 rating decision which denied an increased rating for residuals of a gunshot wound to the mandible.  The Veteran's July 2010 notice of disagreement specifically stated that he was seeking a higher rating for his jaw and teeth disability, in response to the June 2010 rating decision.  Accordingly, the Board finds that the claim on appeal is limited to the rating assigned for his service-connected disability, and the Board does not have jurisdiction to address any dental claim on the basis of treatment.  38 C.F.R. § 20.101, 20.200 (2012).

On May 2010 VA examination, it was noted that the Veteran was missing teeth 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17, 28, 29, 30, and 32.  It was noted that he had a high caries rate and there was evidence of dental neglect.  The service treatment records showed that upon entrance into service, he was missing teeth 1, 12, 14, 16, 17, 18, 30, and 32.  In 1951, teeth number 5, 28, and 29 were listed as fractured by a gunshot wound.  The examiner determined that there was no current disability from the fracture of the mandible which had healed satisfactorily.  The current state of the other teeth were not due to the injury but rather to neglect/caries and periodontal disease.  Therefore, only the loss of teeth number 5, 28, and 29 were due to the in-service gunshot wound.  

On July 2012 VA examination, physical examination showed that the Veteran was able to open his mandible beyond 48 millimeters without any difficulty, including side to side motion.  There appeared to be no change in the findings from the previous examination.  The status of the remaining caries in the Veteran's mouth was due to dental neglect and not due to the gunshot to the mandible. 

The Veteran is currently in receipt of noncompensable service connection under Diagnostic Code 9904.  Diagnostic Code 9904 provides for a noncompensable rating where there is slight displacement of the mandible.  A 10 percent rating is warranted for moderate displacement of the mandible.  A maximum 20 percent rating is warranted for severe displacement of the mandible.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, DC 9904 (2012).

However, in this case there is no evidence that the Veteran currently suffers from displacement of the mandible.  Rather, his fracture has been concluded to be well-healed.  Thus, a higher rating under that code is not warranted.

The Board has also considered rating the Veteran's disability under all other applicable codes.  However, there is no evidence of record that the Veteran's disability has ever been manifested by osteomyelitis, loss of any part of the mandible, maxilla, ramus, or hard palate; limitation of motion of temporomandibular articulation; or loss of one or more condyloid or coronoid processes.  Although the Veteran has lost many teeth, such have been restored using suitable prosthesis.  Moreover, VA examination has determined that the majority of the tooth loss was due to caries and periodontal disease, which has been excluded as a means for a compensable rating.  Furthermore, the evidence does not show any arthritis as a result of the fracture.  Therefore, a rating in excess of 0 percent is also not warranted under Diagnostic Codes 5003, 9900, 9901, 9902, 9903, 9905, 9906, 9907, 9908, 9909, 9911, 9912, 9913, 9914, 9915, and 9916, at any point during the period on appeal.  38 C.F.R. §§ 4.71a, 4.150, Diagnostic Codes 5003, 9900, 9901, 9902, 9903, 9904, 9905, 9906, 9907, 9908, 9909, 9911, 9912, 9914, 9915, 9916 (2012).

The Board also finds that a higher rating is not warranted for the Veteran's facial scar, which has been rated as 10 percent disabling for many years.  In that regard, Diagnostic Code 7800 provides for a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Here, as concluded on June 2012 VA examination, the Veteran is shown to have two scars, one that measured two centimeters by .1 centimeters, and one that measured one centimeter by .1 centimeters.  Neither scar was painful, unstable, had loss of covering of the skin, had abnormal pigmentation or texture, showed gross distortion or asymmetry, or had palpable tissue loss.  They did not result in limitation of function.  Accordingly, as there are not two to three characteristics of disfigurement or any of the above criteria, a higher rating for the gunshot wound scars is not warranted.

III.  Other Considerations

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the 2012 VA examiner determined that the Veteran's service-connected disability on appeal did not preclude employment.  Therefore, a claim for TDIU has not been raised by the record. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the schedular criteria reasonably describe the claimant's disability level and symptomatology.  If so, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a gunshot wound to the mandible with the established criteria found in the rating schedule and finds the schedular criteria are adequate. 

As discussed above, there are higher ratings available under the diagnostic codes for scars and dental disabilities, but the Veteran's disability is not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's service-connected residuals of a gunshot wound to the mandible is not warranted, as detailed above.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A compensable rating for residuals of a gunshot wound to the mandible is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


